Citation Nr: 1803982	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-11 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for residuals of recurrent dislocation of the right shoulder with a shoulder strain.

2. Entitlement to an evaluation in excess of 20 percent for a low back strain.

3. Entitlement to an evaluation in excess of 10 percent for hypertension.

4. Entitlement to a compensable evaluation for residuals of a fracture and dislocation of the right ring finger, PIP joint with degenerative joint disease and scar.

5. Entitlement to total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Stephen Gragg, Representative


ATTORNEY FOR THE BOARD

G.C., Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to February 1980.

This appeal is before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDING OF FACT

In February 2015, the Veteran, via his representative, submitted a signed statement indicating that he wished to withdraw the appeal as to the issues of entitlement to increased ratings for residuals of recurrent dislocation of the right shoulder with a shoulder strain; low back strain; hypertension; and residuals of fracture and dislocation of the right ring finger, PIP joint with degenerative joint disease and scar; and entitlement to a TDIU.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the issue of entitlement to an increased rating for residuals of recurrent dislocation of the right shoulder with a shoulder strain have been met. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for withdrawal of the appeal of the issue of entitlement to an increased rating for low back strain have been met. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

3. The criteria for withdrawal of the appeal of the issue of entitlement to an increased rating for hypertension have been met. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

4. The criteria for withdrawal of the appeal of the issue of entitlement to an increased rating for residuals of fracture and dislocation of the right ring finger, PIP joint with degenerative joint disease and scar have been met. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

5. The criteria for withdrawal of the appeal of the issue of entitlement to a TDIU have been met. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by a veteran or by his or her authorized representative. Id. 

In a letter received in February 2015, prior to the promulgation of a decision in the appeal, the Veteran's representative stated that the Veteran wished to withdraw the above-identified claims on appeal, citing that he had been granted a 100 percent disability rating for his heart condition. This was done in writing. There thus remain no allegations of errors of fact or law for appellate consideration as to the issues identified on the title page, above. Accordingly, the Board does not have jurisdiction to review these claims, and they are dismissed.



ORDER

The appeal for entitlement to an increased rating for residuals of recurrent dislocation of the right shoulder with a shoulder strain is dismissed.

The appeal for entitlement to an increased rating for low back strain is dismissed.

The appeal for entitlement to an increased rating for hypertension is dismissed.

The appeal for entitlement to an increased rating for residuals of fracture and dislocation of the right ring finger, PIP joint with degenerative joint disease and scar is dismissed.

The appeal for entitlement to a TDIU is dismissed.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


